Citation Nr: 0606593	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The veteran's posttraumatic stress disorder (PTSD) claim 
arises from a May 2002 rating decision which denied service 
connection.  His gastroesophageal reflux disease (GERD) claim 
arises from an August 2003 rating decision which denied 
service connection.  


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.  

2.  The veteran's GERD was not manifested until many years 
after service and is not related to active duty service or 
any incident therein.  


CONCLUSION OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for GERD is not warranted.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

In January and May 2001 and in June 2003, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claims for PTSD and GERD respectively; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  Although the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the notices comport with the 
requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records and personnel service records have been obtained.  
Post-service treatment records have been obtained.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.

II.  Applicable Law and Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in- service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran received a medical assessment of "R[ule]/O[ut] 
PTSD" in August 2002, attributed to his account of his 
military service; specifically, his account that "I was in a 
terrorist attack."  Thereafter, outpatient treatment records 
from December 2002 to April 2003 show a diagnosis of PTSD 
with multiple references to his ship being attacked.  The 
Board does not credit the claimed stressor because the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain 
independent evidence which credibly supports his account of 
in-service stressors. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

In this case, the Board finds that the veteran did not engage 
in combat with the enemy.  The veteran contends that he was 
stationed on the USS Saratoga in 1986 and he was aboard when 
he heard "Libyan leaders declare they would blow the USS 
Saratoga out of the water."  This declaration was followed 
by an announcement warning the crew to go to general quarters 
in defense of missiles in response to a Libyan attack on the 
ship.  The veteran states that he felt panic, anxiety, and 
trapped and that these feelings have not subsided in the 
ensuing years.  

Records indicate that the veteran was stationed as a radioman 
aboard the USS Saratoga (CV-60), a US aircraft carrier in 
1986.  The evidence indicates that fighter jets were launched 
from the USS Saratoga and missiles were later launched at 
some of these fighter jets.  The evidence of record does not 
indicate any direct fighting by or risk to the USS Saratoga, 
however.  

In addition, although according to the veteran's DD-214 the 
veteran received  the Sea Service Deployment medal, the Navy 
Unit Commendation (second) and the Navy Expeditionary medal, 
there is no indication of any combat involvement.  

Based on the foregoing, the Board finds the veteran's service 
personnel records do not confirm that the veteran personally 
engaged in combat with the enemy.  Therefore, his lay 
statements, by themselves, are not enough to establish the 
occurrence of the alleged stressors.  Service records or 
other credible evidence must corroborate their occurrence.

The Board finds that the veteran has not provided independent 
evidence of the stressful events in service.  The evidence 
provided, including contemporaneous news accounts, does not 
indicate that there was an attack on the USS Saratoga from 
Libya.  Therefore, the Board finds that the preponderance of 
the evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  

GERD

The veteran contends that he suffered from milk poisoning 
while on active duty which resulted in his history of acid 
reflux.  At an informal Decision Review Officer (DRO) 
conference, the veteran also reported symptoms of heartburn 
and indigestion while in both active duty and Reserves 
service.  The veteran's service medical records indicate that 
in June 1975, the veteran sought treatment for abdominal 
pain.  The record reports a positive history of having milk 
or milk byproducts in the previous 24 hours.  The veteran was 
assessed with gastroenteritis.  A record from the next day 
shows that the veteran reported he felt better and could 
return to full duty.  There are no other in-service records 
of abdominal or gastrointestinal complaints.  In addition, 
the record from a July 1987 examination, which post-dates his 
separation from service by approximately six months, is 
negative for any abdominal or gastrointestinal disorder and 
the veteran gave a negative history for both frequent 
indigestion and stomach, liver, or intestinal trouble.  

Post-service treatment records indicate the veteran was 
diagnosed with a large hiatal hernia in December 1991.  The 
first record of an assessment of GERD occurs in April 2004, 
and the record indicates that the veteran gave a 20 year 
history of GERD.  The doctor does not offer an opinion on the 
GERD's etiology, however.  
Despite the veteran's written contentions in support of his 
claim, it is now well established that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  Although a lay statement can establish an event 
occurred in service, a lay person without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities, 
such as GERD.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for GERD.  The 
evidence of record does not indicate such a disability had 
its onset during active military service or is causally 
related to service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for gastroesophageal reflux disorder is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


